Citation Nr: 0111928	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-15 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to October 27, 1999 
for the grant of service connection for a recurrent left 
ankle sprain, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1985 to June 1990, appealed that decision to the Board.


FINDINGS OF FACT

1.  The RO denied the initial claim for service connection of 
a left ankle disorder in a February 1991 rating decision and 
notified the veteran of that decision, along with his 
appellate rights, but the veteran did not appeal that 
decision.  

2.  On October 27, 1999, the RO received the veteran's 
request to reopen his claim for entitlement to service 
connection for a left ankle disorder.

3.  In an April 2000 rating decision, the RO granted service 
connection for a recurrent left ankle sprain, and assigned a 
10 percent rating effective from October 27, 1999, the date 
of the veteran's claim to reopen.


CONCLUSIONS OF LAW

1.  The February 1991 rating decision denying service 
connection for a left ankle disorder, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 19.25; 20.302 (2000).

2.  The criteria for an effective date prior to October 27, 
1999, for an award of service connection of a recurrent left 
ankle sprain, rated as 10 percent disabling, have not been 
met.  38 U.S.C.A. § 5110(a)(West 1991); 38 C.F.R. 
§ 3.400(q)(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be assigned an effective date prior to October 27, 1999, for 
an award of service connection for a left ankle disability.  
Specifically, the veteran maintains that the award should be 
retroactive to March 15, 1991.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 C.F.R. § 3.400.  In 
cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after the final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii).  
Where the new and material evidence consists of service 
department records, the effective date will agree with the 
evaluation or date of receipt of claim on which prior 
evaluation was made, whichever is later, subject to the rules 
on original claims filed within one year after separation 
from service.  See 38 C.F.R. § 3.400(q)(2).

In reviewing the relevant case history, the Board notes that 
the veteran initially applied for service connection of a 
left ankle disorder in July 1990.  In a February 1991 rating 
decision the RO denied this claim on the basis that the in-
service injury was a temporary condition which resolved with 
treatment and there was no continuity of treatment noted in 
the service medical records from the injury through 
discharge.  The veteran was notified of this rating decision 
by letter dated in March 1991, which had an appellate rights 
form attached.  The veteran did not appeal this decision.  
Therefore, the Board finds that this decision became final.  
See 38 U.S.C.A. § 7105(c).

On October 27, 1999 the veteran submitted a claim to reopen 
the February 1991 decision denying service connection for a 
left ankle disorder.  In an April 2000 rating decision, the 
RO reopened the claim and awarded service connection for a 
recurrent left ankle sprain.  That decision was based on new 
medical evidence of a connection between a present left ankle 
disability and an in-service injury.  The Board acknowledges 
that the new evidence included National Guard service medical 
records.  However, the Board finds that these records were 
not the basis for the RO's decision to grant service 
connection.  Rather, the decision was based on findings in a 
March 2000 VA examination, which diagnosed the veteran with a 
current left ankle disability, and specifically related the 
disability to an in-service injury in 1989, which was during 
the veteran's period of active service and prior to his 
National Guard service.  As the National Guard records were 
not the basis of the award of service connection, the Board 
finds that 38 C.F.R. § 3.400(q)(2), which pertains to receipt 
of service medical records in cases involving new and 
material evidence, is not applicable.  

The Board acknowledges the veteran's representative's 
contentions, set forth in a February 2001 statement, that if 
the veteran would have had a VA examination at the time of 
the February 1991 rating decision, that he would have been 
granted service connection at that time.  However, as the 
veteran did not appeal the February 1991 rating decision, it 
became final, and the law provides that the effective date 
for new and material evidence is the date of the claim to 
reopen, or the date the entitlement arose.  38 C.F.R. § 3.400 
(q).  The Board is bound by the laws and regulations enacted 
by Congress, and cannot make exceptions to those laws.  
38 U.S.C.A. § 7104(c).

In short, the Board finds that the proper effective date in 
this claim is the date if receipt of the veteran's claim to 
reopen, which is October 27, 1999.  There is no earlier 
statement or communication from the veteran that could be 
construed as a claim to reopen the February 1991 final 
decision.  In short, there is no legal basis for assignment 
of an effective date prior to October 27, 1999, and the 
appeal is denied.  See 38 C.F.R. § 3.400(q); Sabonis v. 
Brown, 6 Vet. App. 426 (1994)(where the law is dispositive, 
the claim should be denied on the basis of the absence of 
legal merit).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted, 
effective for claims filed on or after November 9, 2000.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, as this 
appeal was denied on the basis of the law, and not the facts, 
the VCAA had no impact on the outcome of this claim.  


ORDER

An effective date prior to October 27, 1999, for an award of 
service connection for a recurrent left ankle sprain, rated 
as 10 percent disabling, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

